Pbatt, J.:
These proceedings are based upon the act of 1862, and the allowances from which these appeals are brought were such as were authorized by that act.
*265The cost and allowances granted by that act were not set forth bodily in the statute. They were incorporated into it by a reference to the Code of Procedure, then in existence, and became a portion of the act as effectually as if they had been set forth in words. ■
The subsequent repeal of the Code of Procedure did not affect the act of 1862. That stands as it did before.
The allowances made were, therefore, proper and are affirmed.
Dykman, J., concurred.
Order granting extra allowance affirmed, with costs and disbursements.